Judgment, Supreme Court, New York County, entered on January 27, 1972, unanimously reversed, on the law, without costs and without disbursements, the motion to dismiss the petition for insufficiency denied, and the matter is remanded to Special Term for further proceedings, with leave to respondents to serve and file an answer (see CPLR 7804, subd. [e]). The petition raises a question as to whether petitioner’s procedural and substantive rights were violated, which cannot be determined as a matter of law upon the bare allegations of the petition. Only after respondents have answered can there be any meaningful disposition of this proceeding. The prior order of this court entered on June 20, 1972, and the memorandum decision filed therewith, are vacated. Concur—Stevens, P. J., McGivern, Markewieh, Kupferman and Steuer, JJ. [39 A D 2d 872],